{¶ 9} I find that the reasons set forth in Judge Grady's dissent inMartin, Id., are persuasive, and that his analysis of the fact pattern presented and the import of State v. Ward (1978), 53 Ohio St. 2d 40
presents a more correct statement of what the law on this issue is. I therefore adopt his dissent in its entirety for the purposes of this decision.
Therefore, I must respectfully dissent.
(Hon. Sumner E. Walters, retired from the Third Appellate District, sitting by assignment of the Chief Justice of the Supreme Court of Ohio) *Page 1